UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------x
JOHN RENO,

                                   Plaintiff,                        JUDGMENT

        -against-                                                    16 Civ. 5179 (AEK)

COUNTY OF PUTNAM, NEW YORK,
KAREN JACKSON, and RICHARD BARTLEY,

                                    Defendants.
----------------------------------------------------------------x

        WHEREAS, Plaintiff John Reno (“Plaintiff”) brought the above-entitled action against

Defendants County of Putnam, Karen Jackson (“Defendant Jackson”), and Richard Bartley

(“Defendant Bartley”) (collectively “Defendants”) 1;

        WHEREAS, this action was assigned to the Honorable Lisa Margaret Smith, United

States Magistrate Judge, by consent of the parties pursuant to 28 U.S.C. § 636(c) (ECF No. 61),

and reassigned to the undersigned on October 15, 2020;

        WHEREAS, this action proceeded to a jury trial on June 23, 2021;

        WHEREAS, on June 25, 2021, Defendants moved before the Court pursuant to Rule 50

of the Federal Rules of Civil Procedure for a directed verdict as to all Defendants on all claims;

        WHEREAS, the Court construed all the evidence admitted at trial in Plaintiff’s favor and

found that with respect to the excessive force claim against Defendant Jackson only, there could

be but one verdict a reasonable jury could reach;




        1
          The claims against all other defendants asserted in the Third Amended Complaint—
which is the operative complaint in this matter (ECF No. 19)—were dismissed via a so-ordered
stipulation of partial dismissal with prejudice signed by the Honorable Vincent L. Briccetti on
January 16, 2019 (ECF No. 50).
       WHEREAS, on June 28, 2021, the Court granted Defendants’ motion for a directed

verdict on the excessive force claim against Defendant Jackson, but denied the motion with

respect to all other Defendants and claims; and

       WHEREAS, on June 29, 2021, the jury reached a unanimous verdict in favor of

Defendants on all claims that were presented to the jury,

       IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED, that the excessive

force claim against Defendant Jackson is dismissed as a matter of law, and judgment is entered

in favor of Defendants with respect to all other claims. Accordingly, the Clerk is respectfully

requested to close the case.

Dated: June 30, 2021
       White Plains, New York

                                                      SO ORDERED.


                                                      ___________________________________
                                                      ANDREW E. KRAUSE
                                                      United States Magistrate Judge




                                                  2
